                                         Case 3:19-cv-00410-EMC Document 165 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASETEK DANMARK A/S,                               Case No. 19-cv-00410-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR LEAVE TO FILE
                                                                                           MOTION FOR RECONSIDERATION
                                  10     COOLIT SYSTEMS INC,                               OF CLAIM CONSTRUCTION ORDER
                                  11                    Defendant.                         Docket No. 152
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Asetek Danmark A/S (“Asetek”) moves for leave to file a motion for

                                  14   reconsideration of this Court’s claim construction order of July 22, 2020, pursuant to Civil Local

                                  15   Rule 7-9. See Docket No. 152 (“Mot.”). Asetek has offered no cognizable basis for relief.

                                  16   Having considered the papers filed and accompanying submissions, as well as all other evidence

                                  17   of record, the Court hereby DENIES the motion for the reasons set forth below.

                                  18                                          I.   BACKGROUND

                                  19          The relevant facts are more fully set forth in this Court’s prior order. See Docket No. 149

                                  20   (“Order”). In relevant part, Asetek filed this action against Defendant CoolIT Systems, Inc.

                                  21   (“CoolIT”), accusing CoolIT of infringing several of Asetek’s patents (U.S. Patent Nos. 8,240,362

                                  22   (the “’362 Patent”); 8,245,764 (the “’764 Patent”); 9,733,681 (the “’681 Patent”); 10,078,354 (the

                                  23   “’354 Patent”); and 10,078,355 (the “’355 Patent”)). CoolIT counterclaimed, accusing Asetek of

                                  24   infringing several CoolIT patents (U.S. Patent Nos. 8,746,330 (the “’330 patent”), 9,603,284 (the

                                  25   “’284 patent”), 9,057,567 (the “’567 patent”), and 10,274,266 (the “’266 patent”)). On July 10,

                                  26   2020, the parties appeared before the Court for a claim construction hearing. Docket No. 142.

                                  27   Thereafter the Court issued an order construing sixteen terms, which appear in various claims of

                                  28   the patents-in-suit. Order at 44–45.
                                         Case 3:19-cv-00410-EMC Document 165 Filed 09/29/20 Page 2 of 2




                                   1                                         II.      DISCUSSION

                                   2          Asetek does not meet its burden to seek reconsideration of the Court's claim construction

                                   3   order under Local Rule 7-9. According to Asetek, CoolIT “misrepresented the specification of its

                                   4   ’330 patent by presenting an altered version of the ’330 patent’s FIG. 3, but without labeling or

                                   5   clearly identifying the altered figure as altered.” Mot. at 1. Asetek raised this allegation during

                                   6   the claim construction hearing. Markman Tr. at 95:12–97:8. In fact, at the hearing, the Court

                                   7   expressly stated that it understood the figure was “modified.” Id. at 97:9-25. There is therefore no

                                   8   basis for Asetek’s argument that “CoolIT falsely led the Court to believe” that the ’330 patent

                                   9   discloses an “alternative embodiment” of FIG. 3. Mot. at 1. Because it only rehashes Asetek's

                                  10   prior argument, the motion for reconsideration contravenes subsection (c) of Local Rule 7-9,

                                  11   which specifically prohibits such motion from “repeat[ing] any oral or written argument made by

                                  12   the applying party in support of or in opposition to the interlocutory order which the party now
Northern District of California
 United States District Court




                                  13   seeks to have reconsidered.” Civ. L.R. 7-9(c).

                                  14          Moreover, none of the three reasons for reconsideration outlined in Local Rule 7-9 apply

                                  15   here: (1) no material difference in fact or law existed from that which was presented to the Court

                                  16   before it issued the claim construction order; (2) no new material facts or a change in controlling

                                  17   law occurred after the Court issued its claim construction order; and (3) the Court did not fail to

                                  18   consider material facts or a dispositive legal argument. Id. 7-9(b)(1)–(3).

                                  19                                       III.      CONCLUSION

                                  20          Based on the foregoing, the Court DENIES Asetek’s motion for leave to file a motion for

                                  21   reconsideration of the Court’s claim construction order.

                                  22          This order disposes of Docket No. 152.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: September 29, 2020

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         2
